


Exhibit 10.2
 
 
 
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
 
 
 
 
Non-Qualified Stock Option Grant Agreement
 
 
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
 
 
NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS GOVERNING THE DESCENT AND
DISTRIBUTION OF ESTATES
 
 
 
 
 
Non-Qualified Stock Option granted by United States Steel Corporation, a
Delaware corporation (the “Corporation”), to the optionee identified below (the
“Optionee”).
 
 
 
 
 
 
Name of Optionee:
 
PARTICIPANT NAME
 
 
 
 
 
 
 
 
 
 
 
Name of Employing Company
 
 
 
 
 
 
on Date Hereof:
 
(the company recognized by the Corporation as employing the Optionee on the date
hereof)
 
 
 
 
 
 
 
 
 
 
 
Number of Shares Subject to Purchase:
 
# SHARES
 
 
 
 
 
 
 
 
 
 
 
Exercise Price of Each Share:
 
GRANT PRICE
 
 
 
 
 
 
 
 
 
 
 
Date of This Option:
 
GRANT DATE
 
 
 
 
 
 
 
 
 
 
By my acceptance, I agree that this option (the “Option”) is granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan, as amended and restated (the “Plan”), the Corporation’s Administrative
Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit A, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.
 
 
 
 
 
 
 
 
 
United States Steel Corporation
 
Accepted as of the above date: ACCEPTANCE DATE
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
By
PARTICIPANT ES
 
 
 
 
Authorized Officer
 
 
 
Signature of Optionee
 
 
 
TERMS AND CONDITIONS
 
 
   1. Grant: Subject to the terms and conditions of the Plan, the Administrative
Regulations and this Agreement, the Corporation agrees that the Optionee has the
right to purchase the number of shares of Common Stock of the Corporation set
forth in this Option grant for the exercise price stated herein.
 
 
 
 
 
   2. Continuous Employment Requirement: Subject to Sections 3 and 5, in order
to vest in the Options, Optionee agrees that Optionee must continue as an active
employee of the employing company identified above or the Corporation, its
Subsidiaries or affiliates (each an “Employing Company”) through the vesting
dates set forth in Section 3 and for a total period of three years from the date
of the Option, subject to the Employing Company’s right to terminate the
Optionee’s employment at any time.
 
 
 
 





--------------------------------------------------------------------------------




 
   3. Vesting and Termination of Employment: The Option will become exercisable
in annual installments over a three-year vesting period according to the
following vesting schedule: 1/3 of the Option shares shall vest upon the
1st anniversary of the date of the Option, provided that the Optionee is
employed by an Employing Company on such anniversary; an additional 1/3 of the
Option shares will vest upon the 2nd anniversary of the date of the Option,
provided that the Optionee is employed by an Employing Company on such
anniversary; and an additional 1/3 of the Option shares will vest on the
3rd anniversary of the date of the Option, provided that the Optionee is
employed by an Employing Company on such anniversary, with all fractional Option
shares, if any, vesting as whole Option shares upon the latest vesting date. Any
portion of the Option that is exercisable may be exercised in whole or in part
from time to time during the Option period. In the event of the exercise of the
Option in whole or in part, the portion of the Option so exercised shall
terminate. The Option period shall begin on the date of the Option and shall
end, except as provided in Section 5 hereof, on the first to occur of: (a) ten
years thereafter, (b) three years after the date upon which the Optionee ceases
to be an employee of an Employing Company by reason of Retirement, death,
Disability or Termination with Consent, or (c) immediately following termination
of employment, if termination of employment is due to Termination without
Consent or Termination for Cause. Unless otherwise determined by the Committee,
all unvested Options will immediately vest upon the Optionee’s death during
employment or termination of employment by reason of Disability. Unless
otherwise determined by the Committee, a prorated number of the Options
scheduled to vest during the current Vesting Year will vest on the vesting date
for the current Vesting Year or, if earlier, immediately upon the Optionee’s
death, based upon the number of complete months worked during the Vesting Year
in which the Optionee’s termination of employment occurs by reason of Retirement
or Termination with Consent. Except as provided in Section 5, the remaining
unvested Options are forfeited immediately upon the Optionee’s termination of
employment without consideration or further action required of the Corporation
or Employing Company.


      Except as provided in Section 5, and notwithstanding any terms or
conditions of the Plan, the Administrative Regulations or this Agreement to the
contrary, in the event of the Optionee’s termination of employment, regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Optionee is
employed or the terms of the Optionee's employment agreement, if any: (1) the
Optionee’s right to vest in the Option, if any, will terminate effective as of
the date that the Optionee is no longer actively employed by an Employing
Company and will not be extended by any notice period (i.e., active employment
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee's employment agreement, if any
- collectively referred to herein as any “Notice Period”); and (2) the period
(if any) during which the Optionee may exercise the Option after such
termination of employment will commence on the date the Optionee ceases to
actively employed and will not be extended by any Notice Period; the Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Option.
 
 
 
 
 
   4. Payment of Exercise Price: The exercise price shall be paid in cash or
such other form of consideration as permitted in the Plan and the Administrative
Regulations, including through the withholding of shares to be acquired upon
exercise of the Option, subject to the Stock Plan Officer’s establishment of
procedures with respect thereto; provided however that, if the Optionee is
subject to taxation on the benefit received from the Option in a jurisdiction
outside the United States, the Optionee may not pay the exercise price by
surrendering shares of Common Stock that he or she already owns or attesting to
the ownership of shares of Common Stock. The Corporation reserves the right to
restrict the methods of payment of the exercise price if necessary to comply
with applicable local law, as determined by the Corporation in its sole
discretion.
 
 
 
 
 
   5. Change of Control: If the Optionee’s employment is terminated within two
years following a Change of Control involuntarily (except for Cause) or, in the
case of participants designated as executive management at the time of the
Change of Control, voluntarily for Good Reason, each unvested Option will
immediately vest and remain exercisable until the end of its term.
 
 
 
 
 
   6. Transferability: During the Optionee’s lifetime, to the extent the Option
is exercisable, the Option may be exercised only by the Optionee or by the
Optionee’s guardian or legal representative. Upon the Optionee’s death, the
Option may be transferred by will or by the laws governing the descent and
distribution of the Optionee’s estate. Otherwise, the Option may not be
transferred, pledged or encumbered and, in the event of an attempt to transfer,
pledge or encumber it, the Committee may cancel it.


 
 
   7. Adjustments and Recoupment: The number of shares subject to the Option and
the Option exercise price per share shall be subject to adjustment as provided
in Section 8 of the Plan. The Optionee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Optionee.
Consistent with Section 10 of this Agreement, this grant shall be administered
in accordance with, and is subject to, any recoupment policies and provisions
prescribed by the Plan and/or the Administrative Regulations at the time of such
grant; notwithstanding the foregoing, this grant shall be subject to all
recoupment provisions required by law from time to time. In its sole discretion,
the Committee shall have the authority to amend, waive or apply the terms of any
recoupment policies or provisions not required by law, in whole or in part, to
the extent necessary or advisable to comply with applicable local laws, as
determined by the Committee.
 
 
 
 
 
   8. Compliance with Laws: Notwithstanding anything in the Plan, the
Administrative Regulations or this Agreement to the contrary, the obligations of
the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the U.S. Securities Act
of 1933, as amended, the U.S. Internal Revenue Code of 1986, as amended, and any
other applicable U.S. and foreign laws. No shares of Common Stock will be issued
or delivered to the Optionee under the Plan unless and until there has been
compliance with such applicable laws.
 
 
 
 
 
   9. Acceptance of Grant: The Option may not be exercised unless it is accepted
by the Optionee and notice of such acceptance is received by the Stock Plan
Officer.
 
 
 
 
 
   10. Interpretation and Amendments: The Option shall be administered and
exercised in accordance with the Plan and the Administrative Regulations, as the
same may be amended by the Committee from time to time, provided that no
amendment may, without the consent of the Optionee, affect the rights of the
Optionee under this Option in a materially adverse manner. For purposes of the
foregoing sentence, an amendment that affects the tax treatment of the Option or
that is necessary to comply with securities or other laws applicable to the
issuance of shares of Common Stock shall not be considered as affecting the
Optionee’s rights in a materially adverse manner. All capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan or the Administrative Regulations. In the event of a conflict between the
Plan and the Administrative Regulations, unless this Agreement specifies
otherwise, the Plan shall control.
 
 
 
 





--------------------------------------------------------------------------------




 
   11. Nature of the Grant: Neither the grant of the Option nor anything else
contained in this Agreement shall be deemed to limit or restrict the right of
the Employing Company to terminate the Optionee’s employment at any time, for
any reason, with or without cause. Further, by accepting this Option, the
Optionee acknowledges that:


a)    the Plan and the Administrative Regulations are established voluntarily by
the Corporation, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Corporation at any time, to the extent permitted
by their terms;
b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
c)    all decisions with respect to future option grants, if any, will be at the
sole discretion of the Committee;
d)    the Optionee is voluntarily participating in the Plan;
e)    the Option and the shares of Common Stock subject to the Option are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Optionee’s employment contract, if any;
f)    the Option and the shares of Common Stock subject to the Option are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, dismissal, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Corporation or the Employing
Company or any Subsidiary or affiliate of the Corporation;
g)    the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;
h)    the grant of the Option will not be interpreted to form an employment
contract or relationship with the Corporation, the Employing Company or any
Subsidiary or affiliate of the Corporation;
i)    the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable and cannot be predicted with certainty; if the
underlying shares do not increase in value, the Option will have no value. If
Optionee exercises the Option and obtains shares of Common Stock, the value of
the shares acquired upon exercise may increase or decrease in value, even below
the exercise price;
j)    no claim or entitlement to compensation or damages arises from forfeiture
of the Option resulting from termination of the Optionee’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of the Option to which the Optionee is
not otherwise entitled, the Optionee irrevocably agrees never to institute any
claim against the Corporation or the Employing Company, waives his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employing Company from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
k)    it is the Optionee’s sole responsibility to investigate and comply with
any applicable exchange control laws in connection with the issuance and
delivery of shares of Common Stock pursuant to the exercise of the Option;
l)    the Corporation and the Employing Company are not providing any tax, legal
or financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Optionee’s participation in the Plan or the
Optionee’s purchase or sale of the shares of Common Stock underlying the Option;
m)    the Optionee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;
n)    unless otherwise provided in the Plan, Administrative Regulations or by
the Corporation in its discretion, the Option and the benefits evidenced by this
Agreement do not create any entitlement to have the Option or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Corporation; and
o)    the following provisions apply only if the Optionee is providing services
outside the United States:
i)    the Option and the shares of Common Stock subject to the Option are not
part of normal or expected compensation or salary for any purpose; and
ii)    the Optionee acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to the Optionee pursuant to the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon exercise.
 
 
 
 





--------------------------------------------------------------------------------




 
   12. Withholding Taxes: The Optionee acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) is and remains his or her
responsibility and may exceed the amount withheld by the Corporation or the
Employing Company. Furthermore, the Optionee acknowledges that the Corporation
and/or the Employing Company (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting, or exercise of the Option or the
subsequent sale of shares of Common Stock or receipt of dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant of
the Option or any aspect of the Optionee’s participation in the Plan to reduce
or eliminate his or her liability for Tax-Related Items or to achieve any
particular tax result. Further, if the Optionee has become subject to
Tax-Related Items in more than one jurisdiction between the grant date and the
date of any relevant taxable event, the Optionee acknowledges that the
Corporation and/or the Employing Company (or former Employing Company, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


      Prior to the relevant taxable event, the Optionee shall pay or make
adequate arrangements satisfactory to the Corporation and/or the Employing
Company to satisfy all Tax-Related Items. In this regard, the Corporation may
notify the Optionee of the amount of Tax-Related Items, if any, required under
U.S. federal and, where applicable, state and local or non-U.S. law, and in
which case, the Optionee shall, forthwith upon the receipt of such notice, remit
the required amount to the Corporation in cash or in accordance with such
regulations as the Committee may prescribe. Alternatively, the Optionee
authorizes the Corporation and/or the Employing Company, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
applicable Tax-Related Items by one or a combination of the following methods:
(1) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Corporation and/or the Employing Company; (2) withholding from
proceeds of the sale of shares issued upon exercise of the Option either through
a voluntary sale or through a mandatory sale arranged by the Corporation (on
Optionee’s behalf pursuant to this authorization) through such means as the
Corporation may determine in its sole discretion (whether through a broker or
otherwise); or (3) withholding in shares to be issued upon exercise of the
Option. If the Corporation gives the Optionee the power to choose the
withholding method, and the Optionee does not make a choice, then the
Corporation will withhold from the proceeds of the sale of shares issued upon
exercise of the Option, which is alternative (2) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Optionee will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in shares issuable upon exercise
of the Option, for tax purposes, the Optionee is deemed to have been issued the
full number of shares of Common Stock subject to the exercised Option,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items. Finally, the Optionee shall pay to the
Corporation or the Employing Company any amount of Tax-Related Items that the
Corporation or the Employing Company may be required to withhold as a result of
Optionee’s participation in the Plan or Optionee’s purchase of shares that
cannot be satisfied by the means previously described. The Optionee understands
that no shares of Common Stock or proceeds from the sale of shares of Common
Stock shall be delivered to Optionee, notwithstanding the exercise thereof,
unless and until the Optionee shall have satisfied any obligation for
Tax-Related Items with respect thereto.


 




   13. Data Privacy: The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.


      The Optionee understands that the Employing Company and the Corporation
hold certain personal information about the Optionee, including, but not limited
to, Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Corporation, details of all options or
any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in Optionee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Optionee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that if he or she resides outside the United States, he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Optionee may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. The Optionee understands that Data
will be held only as long as is necessary to implement, administer and manage
the Optionee’s participation in the Plan. The Optionee understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Optionee further understands that he or she is providing the
consents herein on a purely voluntary basis. If the Optionee does not consent or
later seeks to revoke consent, the Optionee’s employment status or service and
career with the Employing Company will not be adversely affected. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to realize benefits from the Option or otherwise participate
in the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.
 
 
 
 
 
   14. Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
or request the Optionee’s consent to participate in the Plan by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Corporation or another third party
designated by the Corporation.
 
 
 
 
 
   15. Language: If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
 
 
 
 
   16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
 
 
 
 
 
   17. Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.
 
 
 
 





--------------------------------------------------------------------------------




 
   18. Section 409A: Notwithstanding any other provision of the Plan, the
Administrative Regulations or this Agreement, the Plan, the Administrative
Regulations and this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Corporation reserves the
right, to the extent the Corporation deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan, the Administrative
Regulations or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate to ensure that
this Option qualifies for exemption from, or complies with the requirements of,
Section 409A; provided, however, that the Corporation makes no representation
that the Option will be exempt from, or will comply with, Section 409A, and
makes no undertakings to preclude Section 409A of the Code from applying to the
Option or to ensure that it complies with Section 409A.
 
 
 
 
 
     19. Exhibit A. Notwithstanding any provisions in this Agreement, the Option
shall be subject to any special terms and conditions set forth in Exhibit A to
this Agreement for the Optionee’s country. Moreover, if the Optionee relocates
to one of the countries included in Exhibit A, the special terms and conditions
for such country will apply to the Optionee, to the extent the Corporation
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law. Exhibit A constitutes part of this
Agreement.


 
 
    20. Insider Trading Restrictions/Market Abuse Laws:  The Optionee
acknowledges that, depending on the Optionee's country of residence, the
Optionee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Optionee's ability to acquire or sell shares of
Common Stock or rights to shares of Common Stock (e.g., Options) under the Plan
during such times as the Optionee is considered to have “inside information”
regarding the Corporation (as defined by any applicable laws in the Optionee's
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
insider trading policy maintained by the Corporation.  The Optionee acknowledges
that it is the Optionee's responsibility to comply with any applicable
restrictions, and the Optionee is advised to speak to his or her personal
advisor on this matter.


 
 
    21.  Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any shares of Common Stock acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
 
 
 
 
 
   22. Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.
 
 
 
 
 
23. Waiver: The Optionee acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee.
 





